Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Goldberg on 1/26/21.

The application has been amended as follows: 
21. (Currently Amended) A method for supplying cutting oil which adopts the following steps in a machine tool for cutting plural kinds of work pieces: 
a: setting cutting times t1,..., ti,..., tn for work pieces 1,...,i,...,n and selection of cutting oil to be used wherein n is an integer of not less than two, and i denotes a kind of work associated with the ith work piece in advance of cutting the work pieces 1,..., i,..., n, 
b: setting quantities q1,...,qi,...,qn of the cutting oil supplied to the cutting area of work pieces 1,..., i,..., n per unit time according to a cutting area of the work pieces 1,...,i,...,n, where the cutting oil selected by step a is used in advance of cutting the work pieces 1,..., i,..., n, 
1, ..., qi, ..., qn, and 
q≤ (V+q1t1+...+qiti+...+qntn) / (t1+...+ti+...+tn) 
are each satisfied, wherein a volume of the cutting-oil tank is given as V, and a quantity of the cutting oil in the cutting oil tank before cutting is set to be zero, and 
supplying the cutting oil continuously to the cutting-oil tank by the quantity q over an entire period of time during which the work pieces 1,...,i,...,n are cut, 
d: supplying the cutting oil, from the cutting-oil tank, to the cutting area by setting quantities of the cutting oil to be q1t1,..., qiti,..., qntn on cutting the work pieces 1,...,i,...,n.

Claims 22-25 (Canceled)

Claim 26 remains as previously presented. 

Claims 27-31 (Canceled)

The following is an examiner’s statement of reasons for allowance:

The closest prior art (e.g. US 2014/0196273 to Balaji et al., US 2014/0271002 to Hoshino) discloses or suggests:


a: setting cutting times t1,..., ti,..., tn for work pieces 1,...,i,...,n and selection of cutting oil to be used (Balaji par. [0034] “based on these parameters, different fluids … may be applied”) wherein n is an integer of not less than two, and i denotes a kind of work associated with the ith work piece in advance of cutting the work pieces 1,..., i,..., n (Balaji par. [0072] parameters include … cutting/machining process”), 
b: setting quantities q1,...,qi,...,qn of the cutting oil supplied to the cutting area of work pieces 1,..., i,..., n per unit time according to a cutting area of the work pieces 1,...,i,...,n, where the cutting oil selected by step a is used in advance of cutting the work pieces 1,..., i,..., n, (Balaji par. [0072] “a determination may be made as to … work piece geometry … lubricant flow can be controlled based on the determined parameter”)
c: setting a quantity q of a value supplied to the cutting-oil tank per unit time (Hoshino par. [0032] “the amounts of supply to the cutting fluid tank … are adjusted”), and 
supplying the cutting oil to the cutting-oil tank by the quantity q over an entire period of time during which the work pieces 1,...,i,...,n are cut (Hoshino par. [0032] “the amounts of supply to the cutting fluid tank … are adjusted”), 
d: supplying the cutting oil, from the cutting-oil tank, to the cutting area by setting quantities of the cutting oil to be q1t1,..., qiti,..., qntn on cutting the work pieces 1,...,i,...,n (Balaji par. [0034] “based on these parameters, different fluids … may be applied”).

The prior art does not fairly disclose or suggest:
1,..., ti,..., tn for work pieces 1,...,i,...,n;
c: setting a quantity q of a fixed value supplied to the cutting-oil tank per unit time where the value of q is greater than any each value of q1, ..., qi, ..., qn, and 
q≤ (V+q1t1 +...+qiti+...+qntn) / (t1+...+ti+...+tn) 
are each satisfied, wherein a volume of the cutting-oil tank is given as V, and a quantity of the cutting oil in the cutting oil tank before cutting is set to be zero, and 
supplying the cutting oil continuously to the cutting-oil tank by the quantity q over an entire period of time during which the work pieces 1,...,i,...,n are cut (Hoshino par. [0032] “the amounts of supply to the cutting fluid tank … are adjusted”). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON D MITCHELL/Primary Examiner, Art Unit 2199